 Case 8:19-cv-01998-MWF-KS Document 201 Filed 08/25/20 Page 1 of 5 Page ID #:5832



 1 BUREAU OF CONSUMER FINANCIAL PROTECTION
   SARAH PREIS (D.C. Bar No. 997387)
 2 (admitted Pro Hac Vice)
   Tel.: (202)-435-9318 / Email: sarah.preis@cfpb.gov
 3 JESSE STEWART (N.Y. Bar No. 5145495)
   (admitted Pro Hac Vice)
 4 Tel: (202)-435-9641 / Email: jesse.stewart@cfpb.gov
   NATHAN DIMOCK (D.C. Bar No. 487743)
 5
   (Admitted pro hac vice)
 6 Tel.: (202) 435-9198 / Email: nathan.dimock@cfpb.gov
   1700 G Street, NW
 7 Washington, DC 20552
   Fax: (202) 435-5471
 8
   LEANNE E. HARTMANN (CA Bar No. 264787)
 9 (Local Counsel for the Bureau of Consumer Financial Protection)
   301 Howard Street, Suite 1200
10 San Francisco, CA 94105
   Email: leanne.hartmann@cfpb.gov/Fax: (415) 844-9788
11
   Attorneys for Plaintiff the Bureau of Consumer Financial Protection
12
13 THE STATE OF MINNESOTA
   EVAN ROMANOFF (Attorney Reg. No. 0398223)
14 (admitted Pro Hac Vice)
   Assistant Attorney General
15 445 Minnesota Street, Suite 1200
   St. Paul, MN 55101-2130
16 Tel.: (651) 757-1454/Email: evan.romanoff@ag.state.mn.us

17 Attorneys for Plaintiff the State of Minnesota
18 THE STATE OF NORTH CAROLINA
   M. LYNNE WEAVER (N.C. Bar No. 19397)
19 (admitted Pro Hac Vice)
   MICHAEL T. HENRY (N.C. Bar No. 35338)
20 (admitted Pro Hac Vice)
   North Carolina Department of Justice
21 114 W. Edenton Street
   Raleigh, NC 27602
22 Tel.: (919) 716-6000 / Fax: (919) 716-6050
   Emails: lweaver@ncdoj,gov/mhenry@ncdoj.gov
23
   Attorneys for Plaintiff the State of North Carolina
24
   THE PEOPLE OF THE STATE OF CALIFORNIA
25 MICHAEL N. FEUER, City Attorney (CA Bar No. 111529)
   MARY CLARE MOLIDOR, Chief Assistant City Attorney, (CA Bar No. 82404)
26 CHRISTINA V. TUSAN, Supervising Deputy City Attorney (CA Bar No. 192203)
   WILLIAM PLETCHER, Deputy City Attorney (CA Bar No. 212664)
27 REBECCA MORSE, Deputy City Attorney (CA Bar No. 314853)
28

                               Mot. for Clarification Re: Dkt. No. 177
 Case 8:19-cv-01998-MWF-KS Document 201 Filed 08/25/20 Page 2 of 5 Page ID #:5833



 1 OFFICE OF THE CITY ATTORNEY
   200 N. Main Street, 500 City Hall East
 2 Los Angeles, California 90012-4131
   Tel: (213) 978-8707/Fax: (213) 978-8112
 3 Emails: christina.tusan@lacity.org / william.pletcher@lacity.org
 4 Attorneys for Plaintiff the People of the State of California
 5
 6                           UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8   Bureau of Consumer Financial                  CASE NO. 8:19-cv-01998 MWF
 9   Protection, et al.,
                                                    MOTION FOR CLARIFICATION
10                                                  OF COURT’S ORDER
            Plaintiffs,
                                                    DATED JULY 31, 2020 (Dkt. No. 177)
11
            v.
12                                                 Court: Hon. Michael W. Fitzgerald
13   Consumer Advocacy Center Inc., d/b/a
     Premier Student Loan Center, et al.,
14
15          Defendants.
16
17         Plaintiffs the Bureau of Consumer Financial Protection, the State of Minnesota, the
18 State of North Carolina, and the People of the State of California (“Plaintiffs”)
19 respectfully move the Court for clarification of its July 31, 2020 Order (Dkt. No. 177)
20 (“Order”). Specifically, Plaintiffs seek clarification regarding the need to file an
21 application of default against Defendant Anan Enterprise, Inc. (“Anan”). The Court’s
22 Order required Anan to obtain counsel by August 14, 2020, and, if it did not, required
23 Plaintiffs to move for entry of default. Plaintiffs’ action against Anan has been stayed by
24 the Bankruptcy Court for the Southern District of Florida. Accordingly, Plaintiffs seek
25 clarification of the Court’s Order in order to avoid violating either the Bankruptcy
26 Court’s order or this Court’s Order.
27
28

                                 Mot. for Clarification Re: Dkt. No. 177
 Case 8:19-cv-01998-MWF-KS Document 201 Filed 08/25/20 Page 3 of 5 Page ID #:5834



 1                                          DISCUSSION
 2         Plaintiffs instituted this action by filing their original complaint against multiple
 3 defendants on October 21, 2019. (Dkt. No. 2.) Plaintiffs filed their First Amended
 4 Complaint (“Complaint”) on February 24, 2020, adding several additional defendants,
 5 including relief defendant Anan. (Dkt. No. 134.) On May 5, 2020, Plaintiffs filed an
 6 executed waiver of service. (Dkt. No. 149.)
 7         On May 20, 2020, the Bankruptcy Court in the Southern District of Florida, which
 8 is overseeing the CAC bankruptcy proceedings, issued an order staying Plaintiffs’
 9 enforcement of their claims against Anan. The order was docketed with this Court on the
10 same day. (Dkt. No. 155). Plaintiffs interpreted the bankruptcy court order as staying
11 further proceedings as against Anan.
12         On July 31, 2020, the Court entered its Order noting, in part, that Defendant Anan
13 was unrepresented by counsel. (Dkt. No. 177 at 4 (citations omitted).) Accordingly, the
14 Court ordered Anan to file notice to the Court that it had retained counsel by August 14,
15 2020. 1 Id. at 5. The Court further ordered that “should [Anan] continue to be
16 unrepresented by counsel, Plaintiffs shall apply for entry of default by no later than
17 August 28, 2020, and shall move for default judgment within ten (10) days of entry of
18 default by the Clerk.” Id.
19         Given that Plaintiffs are currently stayed from pursuing their claims against Anan,
20 by order of the Bankruptcy Court, Plaintiffs seek clarification as to whether they should
21 apply for the Clerk’s entry of default against Anan under Fed. R. Civ. P. 55. 2
22
23
24   1
      Although CAC did not file a notice with the Court until August 20, 2020, counsel for
     CAC had previously appeared in the case. (Dkt. Nos. 89, 92 & 95).
25
26  Because corporate defendant Anan is not represented by counsel, Plaintiffs were unable
     2


   to confer with counsel pursuant to Local Rule 7-3 prior to filing the instant motion for
27
   clarification.
28

                                  Mot. for Clarification Re: Dkt. No. 177
 Case 8:19-cv-01998-MWF-KS Document 201 Filed 08/25/20 Page 4 of 5 Page ID #:5835



 1                                       CONCLUSION
 2        For the foregoing reasons, Plaintiffs seek clarification from this Court as to
 3 whether the need to move for default pursuant to the Order has been obviated given that
 4 the action is stayed as to Anan.
 5
 6 Dated: August 25, 2020                   Respectfully submitted,
 7
                                            By: /s/ N. Nathan Dimock
 8
 9                                          N. Nathan Dimock (D.C. Bar No. 487743)
                                            (admitted pro hac vice)
10
                                            Enforcement Attorney
11                                          1700 G Street NW
                                            Washington, DC 20552
12
                                            Phone: (202) 435-9198
13                                          Fax: (202) 435-9346
                                            Email: nathan.dimock@cfpb.gov
14
15                                          Attorney for Plaintiff
16                                          Bureau of Consumer Financial Protection

17                                          By: /s/ M. Lynne Weaver
18                                          M. Lynne Weaver (N.C. Bar No. 19397)
                                            (admitted pro hac vice)
19                                          Special Deputy Attorney General
20                                          North Carolina Department of Justice
                                            114 W. Edenton St.
21                                          Raleigh, NC 27603
22                                          Phone: (919) 716-6039
                                            Fax: (919) 716-6050
23                                          Email: lweaver@ncdoj.gov
24
                                            Attorney for Plaintiff
25                                          State of North Carolina
26
27                                          By: /s/ Evan Romanoff

28

                                Mot. for Clarification Re: Dkt. No. 177
 Case 8:19-cv-01998-MWF-KS Document 201 Filed 08/25/20 Page 5 of 5 Page ID #:5836



 1                                           Evan Romanoff (admitted pro hac vice)
                                             Atty. Reg. No. 0398223
 2
                                             Assistant Attorney General
 3                                           445 Minnesota Street, Suite 1200
                                             St. Paul, MN 55101-2130
 4
                                             Phone: (651) 757-1454
 5                                           Fax: (651) 296-7438
                                             Email: evan.romanoff@ag.state.mn.us
 6
 7
                                             Attorney for Plaintiff
 8                                           State of Minnesota
 9
                                             By: /s/ Christina Tusan
10                                           Christina Tusan,
11                                           Supervising Deputy City Attorney
                                             Office of the City Attorney
12                                           Consumer and Workplace Protection Unit
13                                           200 N. Main Street, 500 City Hall East
                                             Los Angeles, CA 90012
14                                           213-473-6908
                                             Email: christina.tusan@lacity.org
15
16 I, Nathan Dimock, attest that all other signatories listed, and on whose behalf the filing is
17 submitted, concur in the filing’s content and have authorized the filing.
18 /s/ N. Nathan Dimock
19 N. Nathan Dimock
20
21
22
23
24
25
26
27
28

                                 Mot. for Clarification Re: Dkt. No. 177
